Citation Nr: 1231161	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from February 1975 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board), in part, from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied TDIU.  At the Veteran's request, a Decision Review Officer (DRO) took testimony from the Veteran at an April 2007 DRO hearing.  A transcript of the hearing is of record. 

In a November 2009 Remand, the Board remanded the issue of entitlement to TDIU to the AMC for further development of obtaining any identified treatment records, requesting SSA records, and examinations of the low back disability.  The November 2009 Board Remand also found that DRO hearing testimony in April 2007 raised an informal claim for increased rating for service-connected depression and referred that issue to the RO for development and adjudication. 

In August 2011, the Board remanded the issue of TDIU to obtain any other evidence and for a VA examination and opinion to assist in determining the impact of the service-connected disabilities on employability.  The August 2011 Board Remand referred to the RO the issue of increased rating for the service-connected depression for development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran basically contends that he is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities, specifically a low back disability (with radiculopathy of the left lower extremity, which is separately rated) and depression (secondary to the service-connected low back disability).  

This appeal has been before the Board twice previously.  As noted above, the only issue currently on appeal for the Board is entitlement to TDIU.  In a September 2005 rating decision, the RO granted service connection for a major depressive disorder and assigned a 30 percent initial disability rating.  

During the pendency of the appeal currently before the Board, at an April 2007 DRO hearing, the Veteran testified that his service-connected depression had worsened recently and requested that VA provide him with a VA psychiatric examination to determine the severity of that service-connected disability.  In the Introduction to the November 2009 Remand, the Board noted that the Veteran's April 2007 DRO hearing testimony, indicating recent worsening of his service-connected depression, was equivalent to an informal claim for an increased rating for depression, and referred the matter to the RO for all necessary development.  Subsequent to the November 2009 Remand, the AMC performed development regarding the issue of entitlement to TDIU and recertified the appeal of that issue to the Board.  

In August 2011, the Board remanded the issue of entitlement to TDIU to the AMC for a second time.  The Board notes that the AMC complied with majority of the Board's August 2011 remand requests, including the provision of VA medical and psychiatric examinations to determine whether the Veteran's service-connected disabilities rendered him incapable of employment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Yet, in the body of the August 2011 Remand, the Board wrote that the claims file contained no documentation indicating that the RO had taken any action regarding the Veterans' claim for an increased rating for his depression.  In the August 2011 Remand, the Board wrote that the claim for TDIU currently before the Board was intertwined with the Veteran's claim for an increased rating for depression.  In bold print, the Board wrote that the Board again was referring the issue of an increased rating for depression to the RO for development and adjudication.  A review of the current claims file indicates that the RO still has not performed adjudication regarding the Veteran's claim for an increased rating for depression.  

The Board notes that the claim for an increased rating for depression in not in appellate status and is not before the Board; however, the Board notes that the Veteran is incapable of appealing a claim to the Board if the RO does not first adjudicate it.  The Veteran claims that he is incapable of working, in part, due to his service-connected depression.  The Veteran's claim for an increased rating for depression is intertwined with the Veteran's claim for TDIU; therefore, the issue of TDIU is not ripe for final appellate consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue); Babchak v. Principi, 3 Vet. App. 466 (1992) (stating that when a veteran first files a TDIU claim and later files an increased rating claim, the increased rating claim is inextricably intertwined with the TDIU claim, as the increased rating could have an effect on the outcome of the TDIU claim).  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the RO to adjudicate the claim for an increased rating for depression.

2.  After the RO accomplishes the necessary development and adjudication of the claim for increased rating for depression, the RO should re-adjudicate the issue of TDIU.  If TDIU is not granted, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


